Case 16-40246-KKS   Doc 165   Filed 02/05/19   Page 1 of 29
Case 16-40246-KKS   Doc 165   Filed 02/05/19   Page 2 of 29
Case 16-40246-KKS   Doc 165   Filed 02/05/19   Page 3 of 29
Case 16-40246-KKS   Doc 165   Filed 02/05/19   Page 4 of 29
Case 16-40246-KKS   Doc 165   Filed 02/05/19   Page 5 of 29
Case 16-40246-KKS   Doc 165   Filed 02/05/19   Page 6 of 29
Case 16-40246-KKS   Doc 165   Filed 02/05/19   Page 7 of 29
Case 16-40246-KKS   Doc 165   Filed 02/05/19   Page 8 of 29
Case 16-40246-KKS   Doc 165   Filed 02/05/19   Page 9 of 29
Case 16-40246-KKS   Doc 165   Filed 02/05/19   Page 10 of 29
Case 16-40246-KKS   Doc 165   Filed 02/05/19   Page 11 of 29
Case 16-40246-KKS   Doc 165   Filed 02/05/19   Page 12 of 29
Case 16-40246-KKS   Doc 165   Filed 02/05/19   Page 13 of 29
Case 16-40246-KKS   Doc 165   Filed 02/05/19   Page 14 of 29
Case 16-40246-KKS   Doc 165   Filed 02/05/19   Page 15 of 29
Case 16-40246-KKS   Doc 165   Filed 02/05/19   Page 16 of 29
Case 16-40246-KKS   Doc 165   Filed 02/05/19   Page 17 of 29




                      EXHIBIT "B"
Case 16-40246-KKS   Doc 165   Filed 02/05/19   Page 18 of 29
Case 16-40246-KKS   Doc 165   Filed 02/05/19   Page 19 of 29
Case 16-40246-KKS   Doc 165   Filed 02/05/19   Page 20 of 29
Case 16-40246-KKS   Doc 165   Filed 02/05/19   Page 21 of 29
Case 16-40246-KKS   Doc 165   Filed 02/05/19   Page 22 of 29
Case 16-40246-KKS   Doc 165   Filed 02/05/19   Page 23 of 29
Case 16-40246-KKS   Doc 165   Filed 02/05/19   Page 24 of 29




                     EXHIBIT "C"
Case 16-40246-KKS   Doc 165   Filed 02/05/19   Page 25 of 29
Case 16-40246-KKS   Doc 165   Filed 02/05/19   Page 26 of 29
Case 16-40246-KKS   Doc 165   Filed 02/05/19   Page 27 of 29
Case 16-40246-KKS   Doc 165   Filed 02/05/19   Page 28 of 29
Case 16-40246-KKS   Doc 165   Filed 02/05/19   Page 29 of 29
